Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5, 7-9, and 23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, 9 of prior U.S. Patent No. 11344141. Note that claim 5 includes the limitations of claims 1 and 4 which is fully incorporated into claim 1 of the referenced patent. Claim 5 including the limitations of claims 1 and 4 has been fully incorporated into claim 1 of the referenced patent. Claim 7 including limitations of claims 1, 4, and 5 are duplicate to claim 7 of the referenced patent. Claim 9 including limitations of claims 1, 4, and 5 are duplicate to claim 9 of the referenced patent. Claim 23 are duplicate to claim 17 of the referenced patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8, and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11344141. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully anticipated by claims 1-24 of the referenced patent.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding applicnat’s amended claim 19 that the first pair of rollers are fixedly supported on the first side support frame,  applicant’s first pair of rollers (78 and 80) rotates relative to the first side frame or is rotatably connected to the first side frame. It is not fixedly supported as currently claimed.  Therefore, the recitation that are “fixedly supported” appears new matter.  .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long (US Patent no. 5069348 previously cited).  Long discloses a vehicle wheel buffing stand comprising: a first side support frame (13 and 15, figure 2 and 3); a second side support frame (the other 13, figure 2) spaced from the first side support frame; a first roller (14, figure 2) extending between the first side support frame and the second side support frame, the first roller being operably connected to the first side support frame and the second side support frame; a second roller (14, figure 2) extending between the first side support frame and the second side support frame, the second roller being operably connected to the first side support frame and the second side support frame, the second roller being spaced from the first roller, wherein the first roller and the second roller are supported on the first side support frame and the second side support frame a same distance from a supporting surface (floor surface) supporting the first side support frame and the second side support frame, wherein the stand is configured to receive a vehicle wheel (11) wherein the first roller and the second roller are configured to engage the vehicle wheel and rotatably support the vehicle wheel wherein an operator can rotate the vehicle wheel on the first roller and the second roller and to prepare surfaces of the vehicle wheel in preparation for mounting a tire on the vehicle wheel (intended use).
Regarding applicant’s recitation of intended use,  the vehicle wheel stand of  Long is capable of being used to prepare surfaces of the vehicle wheel in preparation for mounting a tire on the vehicle wheel.
	Regarding claim 4, Long discloses a roller assembly having a first pair of spaced, lateral rollers (16) supported along the first side support frame (13, 15, figure 4).
Regarding claim 18, Long discloses wherein the first roller and the second roller (14) are non-powered rollers and free-spinning.
Regarding claim 19, Long discloses wherein the first pair of spaced lateral rollers (16) are fixedly supported on the first side support frame (13, 15, figure 4).
Regarding claim 21, Long discloses wherein the first roller comprising a cylindrical tube (14) having a length between a first end and second end wherein the tube has generally a constant diameter along the length of the tube. 
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giordano (US Patent no. 4739724).  Giordano discloses a vehicle wheel buffing stand comprising: a first side support frame (11, figure 2); a second side support frame (the other 11, figure 2) spaced from the first side support frame; a first roller (2, figure 1) extending between the first side support frame and the second side support frame, the first roller being operably connected to the first side support frame and the second side support frame; a second roller (3, figure 1) extending between the first side support frame and the second side support frame, the second roller being operably connected to the first side support frame and the second side support frame, the second roller being spaced from the first roller, wherein the first roller and the second roller are supported on the first side support frame and the second side support frame a same distance from a supporting surface (figures 1 and 2) supporting the first side support frame and the second side support frame (see figures 1 and 2), wherein the stand is configured to receive a vehicle wheel (1) wherein the first roller and the second roller are configured to engage the vehicle wheel and rotatably support the vehicle wheel wherein an operator can rotate the vehicle wheel on the first roller and the second roller and to prepare surfaces of the vehicle wheel in preparation for mounting a tire on the vehicle wheel (intended use).
Regarding applicant’s recitation of intended use,  the vehicle wheel stand of  Giordano is capable of being used to prepare surfaces of the vehicle wheel in preparation for mounting a tire on the vehicle wheel.
Regarding claim 10, Giordano discloses wherein the first roller has a roller member (2) surrounding internal bearing members (similar to roller 4 with “x” bearing members within roller 4, figure 2) and post members (13) at opposite ends of the roller member wherein the post members engage the first side support frame and the second side support frame (11).  
Claim 23 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durnal et al (US Patent no. 2,698,099).  Durnal discloses a vehicle wheel buffing stand comprising all the claimed features of applicant’s device as illustrated below.
[AltContent: connector]
    PNG
    media_image1.png
    878
    1334
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Durnal et al (US Patent no. 2,698,099) in view of Omori (US Patent no. 4,026,546).  Durnal discloses a vehicle wheel buffing stand comprising all the claimed features of applicant’s device as illustrated below.

    PNG
    media_image1.png
    878
    1334
    media_image1.png
    Greyscale

However, Durnal does not disclose at least three notches (per claim 2) or five notches (per claim 3) on the lower side beams of the first and second side support frame to receive the ends of the first and second rollers wherein the rollers are non-powered.  Omori teaches in a wheel stand wherein at least three notches (33) on the lower side beams (32) of the first and second side support frame (29) to receive the ends of the first and second rollers (34) such” the distance between rollers being changeable” (column 2 , lies 50-54) wherein the roller (34) are non-powered.  It would have been obvious to one of ordinary skilled in the art to have modify the stand of Durnal such that the rollers first and second side support frames are provided with at least three notches for changing the distances between the rollers and to provide a non-powered roller as taught to be desirable by Omori. 
  Durnal and Omori combined does not disclose the number of notches to be five with a central notch and two side notches on either side of the central notch.  It would have been an obvious matter of design choice to have arrange for five notches since applicant has not disclose such number of notches solves the stated problem. Moreover, it appears other number of notches would perform as well. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited art of record further demonstrate wheel supporting stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc